DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to and adapter device for an imaging apparatus and accessory defined by the relative angle ranges of the mount claws and recesses, classified in G03B 17/565.
II. Claims 18-34, drawn to a mount apparatus and an accessory attachable to and detachable from the same and defined according to the relative sizes of the claws or recesses and the circumferential positon of those claws or recesses relative to a direction defined by the direction of gravity during normal use, classified in G03B 17/14.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the the adapter may be equipped with a mounting structure which does not have the circumferential positioning of claws and/or recesses relative to the direction of gravity as claimed in invention II.  The subcombination has separate utility such as use without an adapter, allowing direct attachment of the accessory to the imaging device, or use with an adapter which does not have the relative size relationship between the imaging device side mount claws and recesses and the accessory side mount claws and recesses. That is Invention I may be used in a configuration where the largest claw of the camera body does not overlap the center line in the gravitational direction or a configuration where a recess does overlap, and Invention II may be used to directly mount a lens to a camera body or with an adapter which does not have a bayonet mount on lens-side end.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The two inventions require significantly different search fields, due to the adapter invention of Invention I requiring search and consideration of all forms of optical adapter which may have different mounts on each side thereon (primarily requiring search of G03B 17/565) and the mount invention of Invention II requiring consideration of all bayonet style mounts for camera/lens/accessories and the orientation of those mounts during normal use (primarily requiring search of G03B 17/14).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEON W RHODES, JR/Examiner, Art Unit 2852